Citation Nr: 1436962	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left thumb disability, to include residual scars.

2.  Entitlement to a rating in excess of 10 percent prior to March 25, 2014, and a compensable rating, as of March 25, 2014, for limitation of motion of the right knee.

3. Entitlement to a 20 percent rating prior to March 25, 2014, for a right knee disability manifested by residuals of injury to the meniscus.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability based on painful motion.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1998 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board notes that the Veteran received service connection for his right knee and left thumb disabilities in a May 2001 rating decision.  Noncompensable evaluations were assigned to his disabilities at that time. 

This case was previously before the Board in December 2013, at which time the issues currently on appeal were remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran's left thumb disability, to include residuals of a fracture, includes pain, weakness, and limitation of motion, but with less than a one inch gap between the thumb pad and fingers when attempting to oppose the fingers with the thumb.

2.  Prior to March 25, 2014, the Veteran's right knee disability resulted in objective evidence of frequent episodes of joint "locking," and joint effusion.

3. Prior to March 25, 2014, the Veteran's right knee disability had limitation of extension to 10 degrees or greater, and flexion of greater than 45 degrees.
 
4. As of March 25, 2014, the Veteran's right knee disability had limitation of extension to 10 degrees or more and flexion greater than 45 degrees.
 
5.  The Veteran's knee disability was manifested by painful motion on flexion throughout the period on appeal.
6. The Veteran's right knee disability is manifested by functional impairment after repetitive use caused by less movement than normal, weakened movement, and disturbance of locomotion, as of March 25, 2014.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left thumb disability, to include residuals of a fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5224, 5228, 5309 (2013).

2.  The criteria for a rating for a separate 20 percent rating for a right knee disability related to residuals of injury to the meniscus prior to March 25, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258 (2013).
 
3.  The criteria for a rating in excess of 10 percent for a right knee disability  based on limitation of motion prior to March 25, 2014, have not been met, and the criteria for a compensable rating for limitation of motion beginning on March 25, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2013).

4.  The criteria for a rating in excess of 10 percent for a right knee disability based on painful motion on flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7,  4.59, 4.71a, Diagnostic Codes 5003 (2013).

5. The criteria for a separate 10 percent rating for functional impairment due to factors other than painful motion are met for the period beginning on March 25, 2014. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letter dated in December 2007.

 The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2014 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in December 2007, March 2014, and May 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA. VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.10 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).   After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons or bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Left Thumb Disability

The Veteran filed his claim for an increased rating for his left thumb disability in October 2007.

In a March 2008 decision, the RO awarded the Veteran a 10 percent disability rating for his service-connected left thumb disability based on painful motion and loss of grip strength demonstrated in an October 2007 VA examination. 

The October 2007 VA examiner noted that the Veteran fell down the stairs and fractured the first metacarpal of his thumb while in active service. The Veteran is right hand-dominant.  He underwent an open reduction and internal fixation (ORIF), and the facture healed, but that the Veteran had limited mobility with his left hand and did most activities with his right hand.  He had an impaired ability to type, grasp, push, pull, twist, probe, using tools, and buttoning, but was able to touch and express with his left hand.  

Upon examination, the examiner noted that the Veteran's left grip was weak,  the first metacarpal of his thumb was tender to palpation, there was tenderness of the carpometacarpal joint, and there was pain on motion.  The range of motion of the carpometacarpal joint was 0 to 10; the metacarpophalangeal joint was nontender with range of motion of 0 to 50; and the proximal interphalangeal joint (PIP joint) had a range of motion of 0 to 90.  The Veteran was able to touch all fingers with his thumb and could approximate fingertips to the transverse fold of the palm.  

The examiner related that overlying the metacarpal bone, there was a surgical scar, which was nondisfiguring, nontender, with no loss of underlying tissue, no adherence, no inflammation, no edema, no keloid formation, no ulceration, and no breakdown of the skin.  X-Rays of the left hand revealed a mild deformity in the first metacarpal.  The examiner opined that the Veteran experienced residuals of a fracture of the left thumb and a surgical scar.  In a January 2008 addendum, the examiner noted that the scar on the Veteran's left thumb was curvilinear and one inch in length.      

In March 2014, the Veteran underwent another VA examination.  The examiner stated that the Veteran's left thumb hurt him with cold weather and when he did things with both hands, such as playing golf.  The examiner stated that the flare-ups did not affect the function of the Veteran's hand and that the left thumb had evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions, and that there was additional limitation of motion after the test.  The examiner reported that the Veteran had functional loss or functional impairment of the thumb, and that there was less movement than normal, weakened movement, excess fatigability, and incoordination in the left thumb after repetitive use.  The Veteran had pain or tenderness to palpation; his muscle strength testing was 4/5; and had a scar on his thumb.  The examiner noted no gap between any fingertips and the proximal
transverse crease of the palm or evidence of painful motion in attempting
to touch the palm with the fingertips.  

The examiner noted that 2007 X-Rays showed slight deformity at the base of the first metacarpal. The examiner opined that the Veteran's left thumb disability impacted his ability to work as it prevented repetitive gripping.   

In May 2009, the Veteran submitted a statement in which he said that on some days he was unable to hold a glass of water in his left hand due to a weak grip and arthritis; that his thumb constantly cracked and popped, adding a lot of stress to his life; that touching all of the fingers on his left hand with the tip of his thumb did not feel good; that there were many activities in which he was unable to participate due to the left thumb disability, which made him feel left out; and that he would be happy to receive a 20 percent disability rating. 

The Veteran's left thumb disability is rated under Diagnostic Code 5228, which pertains to limitation of motion of the thumb. A 0 percent rating is assigned to a gap of less than an inch (2.5cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned to a gap of one to two inches (2.5 to 5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Finally, a 20 percent rating is assigned to a gap of one to two inches (2.5 to 5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Initially, the Board notes that at no time during the appeal period does the evidence show that he meets the schedular criteria for a 10 percent rating under DC 5228, as there is no evidence that he has a gap of 1 - 2 inches between his thumb pad and fingers.  Rather, his 10 percent rating assigned in the March 2008 decision was based on painful motion and weakness, presumably due to functional impairment pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, under the criteria in DC 5228, no increase is warranted.

The Board finds that additional compensation is not warranted under any other Diagnostic Code as they are inapplicable in this case, given that they do not correspond to the Veteran's symptoms and objective symptomatology related in the VA examinations.  The Veteran does not have degenerative arthritis of the left thumb (Diagnostic Code 5003) and he does not have unfavorable ankylosis of the left thumb (Diagnostic Code 5224).  Moreover, he has not lost the effective use of his left hand due to his left thumb disability (Diagnostic Code 5224, Note 12).    

The Veteran reports that the residuals of his left thumb fracture include pain, weakness, and loss of grip strength.  These findings are demonstrated in his March 2014 examination report which noted that the Veteran had functional loss or functional impairment of the thumb, in that there was less movement than normal, weakened movement, excess fatigability, and incoordination in the left thumb after repetitive use.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  However, as noted above, these symptoms were compensated in the 10 percent rating awarded in March 2008.  Thus, to provide additional compensation based on these symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2013).  Therefore, a higher rating cannot be assigned based on any additional limitation of function considerations.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate ratings during the period under appeal.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Board finds that the criteria for an increased rating in excess of 10 percent for a left thumb disability have not been met. Therefore, there is no basis for the assignment of a higher rating than those already assigned for any period under appeal.  The Board finds that the preponderance of the evidence is against the claim for a higher rating and the claim must be denied. 38 U.S.C.A § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board notes that a May 2014 examiner determined that the Veteran's left thumb scar was 2.5 cm and linear, was nontender, not painful, no unstable, not due to burns, and did not limit the Veteran's functions or result in disfigurement.  Therefore, it does not warrant a separate rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2013).  

Right Knee Disability 

The Veteran filed his claim for an increased rating for his right knee disability in October 2007.

The Veteran underwent a VA medical examination in December 2007.  The examiner noted that the Veteran injured his knee while running, tearing cartilage. The Veteran reported that his pain and dysfunction progressively increased over time and that he has undergone three surgical procedures.  The Veteran further reported that his knee "gave way" once every two days, that it locked daily, that he was intolerant of any physical activity involving his knee, that he had painful flare-ups occurring every two hours, which lasted 10 minutes and were 4 to 5 out of 10 on a pain scale.  The Veteran was able to work as a manager of a gun store despite his knee pain and dysfunction, as he was able to tolerate the weight bearing required of his job.   

The examiner related that the Veteran limped slightly, but was able to move about the examining room and mount and dismount the examining table.  He was able to rise from the supine position to a sitting position, and while supine on the examining table, there was tenderness and pain on motion of the right knee.  The examiner reported that the range of motion revealed extension of 12 degrees and flexion of 112 degrees.  After three repetitions, the range of motion was 12 degrees extension and 108 degrees flexion.  There was a positive McMurray test (a test used to evaluate individuals for tears in the meniscus of the knee), a negative Lachman test (a test used to evaluate posterior and anterior instability), and no lateral instability. 

The examiner opined that the Veteran experienced residuals after his three right knee surgeries with subjective instability.  The examiner added that the Veteran had to stop walking after a quarter mile and had to sit after standing for 20 minutes due to his right knee pain, that he used no assistive devices, and that his right knee was normal.  Neither the Veteran nor the examiner mentioned any joint effusion.  

The Veteran submitted a January 2014 letter from his private physician, who stated that he has cared for the Veteran for well over a decade.  The physician reported that he has diagnosed the Veteran with internal derangement of the right knee, that the Veteran's injury required several joint fluid aspirations and steroid injections over the years, that the Veteran has been prescribed anti-inflammatory drugs and pain medication, and that he has episodically missed work due to clinical symptoms.

In March 2014, the Veteran underwent another VA examination.  The examiner noted that the Veteran had a diagnosis of a posterior horn lateral tear in the meniscus, that the Veteran had three surgeries for the knee disability, that he had current slight pain on a daily basis, had some swelling every other month or so, and took over-the-counter Ibuprofen.  The Veteran reported having occasional flare-ups which lasted about an hour each, and reported not being able to bend the leg at all during these time periods.  

The Veteran's right knee flexion was 100 degrees, with objective evidence of pain beginning at 90 degrees; the Veteran's extension was 5 degrees, with no objective evidence of painful motion; the Veteran was able to perform repetitive-use testing with three repetitions, after which his flexion ended at 100 degrees and extension at 5 degrees.  The examiner stated that the Veteran's right knee experienced less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  The Veteran had tenderness or pain to palpation, his muscle strength testing was 3/5 for flexion and 4/5 for extension, all tests for joint stability were normal, and there was no evidence of patellar subluxation.  

The examiner related that the Veteran had a meniscus condition which consisted of a meniscal tear, frequent episodes of joint "locking," frequent episodes of joint pain, and frequent episodes of joint effusion; that the Veteran underwent three menisectomies; and that the Veteran experienced pain and limited motion as residual signs of his menisectomies.  The examiner noted that the Veteran had a post-surgery scar that was greater than 39 square centimeters (6 square inches), and that he regularly used a brace to stabilize his knee and reducing the occasional snapping and popping of the knee.  The examiner stated that imaging studies of the knee showed degenerative or traumatic arthritis, and that the Veteran's knee disability impacted his ability to work as it limited his kneeling and squatting ability.  The examiner did not find evidence of lateral instability or recurrent subluxation of the right knee.       

In May 2014, the Veteran underwent another VA examination for his right knee scars.  The examiner noted that the Veteran's knee scars were both 1cm and linear.  The residual scars were nontender, not painful, not unstable, not due to burns, and did not limit the Veteran's functions or result in disfigurement. 

In January 2008, the Veteran submitted a letter from one of his parents which stated that the Veteran has had problems with his right knee right after he returned from active service, and experienced pain, limitation of activity, and depression due to his injuries.  

In March 2009, the Veteran submitted a letter from his employer, who stated that the Veteran has had to leave work early due to the discomfort, has had to call in sick due to the pain in his knee and thumb, and had to take breaks during the day to help him relieve some of the pain.  

Regarding his right knee, in May 2009, the Veteran stated that doctors have deemed his knee "unrepairable" and he was discharged from the Marine Corps due to it.  The Veteran stated that he was unable to run, was unable to stand for long periods of time, and was unable to walk long distances.  The Veteran reported that he had a permanent limp, that his knee gave out daily, that he was unable to sit with a bent knee for too long, but was unable to sit with it straight either.  He was in daily discomfort, he has been forced to have a desk job due to his knee disability as he could not pass the physical requirements for working in law enforcement, and he was unable to play sports, ride a bicycle, or even swim. The Veteran stated that while the December 2007 examiner noted that the Veteran was able to mount and dismount the examination table, the table was very low and the Veteran was able to just sit on it and get up from it without any assistance.  The Veteran wished to receive 20 percent ratings for both flexion and extension. 

In a May 2014 statement, the Veteran reported that he has been in constant pain, has not been able to participate in sports, was unable to run, and was unable to stand for more than a few minutes without his knee swelling to the point where he was unable to bend it. The Veteran related that he has submitted a letter from his doctor stating that he had received numerous treatments for flare-ups, had stability issues, and had arthritis.  

Over the course of the appeal, the Veteran has been assigned a 10 percent rating for painful motion on flexion of his right knee, based on the objective evidence of painful flexion and the absence of compensable limitation of flexion.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003, 5261.  He also was assigned a separate 10 percent evaluation for compensable limitation of extension from October 31, 2007, to March 25, 2014, under Diagnostic Code 5261, governing the evaluation of limitation of extension for the knees.  Effective March 25, 2014, the Veteran was assigned a 20 percent evaluation under Diagnostic Code 5258.  Based on the evidence presented at the March 25, 2014, VA examination, the Veteran no longer exhibited compensable loss of extension under DC 5260.  Instead, the March 2014 VA examiner reported that the Veteran had a meniscal tear with frequent joint "locking," frequent episodes of joint pain, and frequent episodes of joint effusion, providing a compensable evaluation under DC 5258.  Accordingly, the RO reclassified the Diagnostic Code under which the Veteran's right knee disability was rated to assign the appropriate evaluation.  Butts v. Brown, 5 Vet. App. 532 (1993) (the assignment of a particular diagnostic code is always a matter within the purview of a VA adjudicator).  

Under Diagnostic Code 5003, governing ratings for degenerative arthritis, an evaluation of a joint is assigned pursuant to the diagnostic codes governing limitation of motion for that particular joint; however, if there is no compensable limitation of motion, a 10 percent rating may be assigned for objective painful motion.  38 C.F.R. § 4.71a (2013); see also 38 C.F.R. § 4.59, Burton v. Shinseki, 25 Vet.App. 1, 5 (2011).  

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  38 C.F.R. § 4.71a (2013).  Under Diagnostic Code 5260, a 0 percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum schedular rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Under Diagnostic Code 5261, a 0 percent rating is warranted for extension limited to 5 degrees, a 10percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, a 50 percent rating, the maximum available, is warranted for extension limited to 45 degrees.

Diagnostic Code 5258 pertains to dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The only (and maximum) schedular rating for this Code is 20 percent.  

Both the 2007 and 2014 examiners noted objective evidence of painful motion in flexion in his right knee. Accordingly, the 10 percent evaluation assigned for painful motion on flexion of the knee joint pursuant to DC 5003, and section 4.59, is appropriate for the entirety of the appeal period. A higher evaluation for painful motion would only be warranted if additional joints were involved, but that is not the case here.  See 38 C.F.R. § 4.71a, DC 5003. Thus, a higher rating for painful motion of the right knee is not warranted.

With regard to compensable limitation of motion, none of the reported ranges of motion meet the requirements for a compensable rating for flexion under DC 5261, that is, the Veteran's flexion was never 45 degrees or less during the appeal period. As to limitation of extension, at the December 2007 examination, the Veteran's extension was limited to 12 degrees, which correlates to a 10 percent disability rating under DC 5260; however, as the time of the March 2014 examination his extension had improved to 5 degrees. Thus, his limitation of extension was no longer compensable under the rating code. Accordingly, the 10 percent evaluation for limitation of extension for the period prior to March 25, 2014, is accurate and no greater rating is warranted for this time period, and the determination that the Veteran did not have any compensable limitation of motion after March 25, 2014, is proper, and no increase is warranted on this basis for the period from March 25, 2014, particularly given that his painful motion is already being compensated. 

With regard to whether a 20 percent evaluation under DC 5258 is warranted for the period prior to March 25, 2014, the Board notes that the December 2007 examiner noted in the examination report that the Veteran's knee "locked" on a daily basis, but did not report any joint effusion.   However, the Veteran submitted a January 2014 letter from his private physician, who stated that he has cared for the Veteran for well over a decade, and had performed several joint fluid aspirations on the Veteran's right knee during this time period. Given this evidence of effusion in the knee prior to March 2014, the Board finds that a separate 20 percent evaluation is warranted pursuant to Dc 5258 for the period prior to March 25, 2014, as his knee demonstrated locking and effusion as well as pain during this timeframe. This is the maximum rating available under this Diagnostic Code. 

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's right knee disability, but finds that no additional rating is assignable.  The evidence does not show ankylosis, but rather consistently shows presence of a range of motion.  Moreover, the Veteran has never demonstrated or been diagnosed with impairment of the tibia and fibula, or genu recurvatum.  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, both the December 2007 and March 2014 VA examination reports were negative for findings of instability in the Veteran's right knee, and there is no objective evidence of instability or subluxation.  Therefore, that diagnostic code is not applicable.  Accordingly, there is no basis for assignment of additional or higher ratings for the right knee under these provisions.

Additionally, the Board has considered whether additional compensation is warranted for functional loss due to pain, supported by adequate pathology, weakened movement, excess fatigability and incoordination.  38 C.F.R. §§ 4.40 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995). With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013);.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board notes that the Veteran is being compensated for painful motion, swelling and locking of his right knee already. The 2007 examiner noted that the Veteran reported flare-ups of pain every 2 hours lasting 10 minutes, but despite the pain that he was able to tolerate weight bearing required in his job. The 2014 examiner noted occasional flare-ups that last about an hour during which he cannot bend the knee. The 2014 examiner further determined that the Veteran's right knee had functional impairment after repetitive use due to less movement than normal, weakened movement, painful movement and disturbance of locomotion. 

While the Veteran is already being compensated for his painful motion, considering the findings of the 2014 examiner, the Board finds that an additional 10 percent disability evaluation is warranted for functional impairment due to weakened movement, less movement than normal and disturbance of locomotion as well as any impairment caused by his flare-ups, beginning on March 25, 2014. However, prior to March 25, 2014, the objective evidence does not indicate that his knee disability caused functional impairment other than that which is adequately compensated by his ratings for painful motion, locking and effusion, and limitation of extension. The 2007 examiner noted that his flare-ups did not interfere with his ability to weight bear, and there was no evidence of weakness, or disturbance of locomotion such that he was impaired. Although he limped, he was able to move about the examining room and get on and off the examining table. Accordingly, a separate 10 percent rating for functional impairment other than painful motion, is not warranted prior to March 25, 2014. 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that a rating greater than 10 percent for painful limitation of flexion is not warranted during the appeal period; a rating greater than 10 percent for limitation of motion prior to March 25, 2014, is not warranted; a compensable rating for limitation of motion beginning on March 25, 2014, is not warranted; a 20 percent rating under DC 5258 prior to March 25, 2014, is warranted; and a separate 10 percent rating for functional impairment caused by weakened movement, less movement than normal, and disturbance of locomotion is warranted, beginning on March 25, 2014. Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir.2001) (benefit of the doubt doctrine does not apply where the Board has found that the preponderance of the evidence is against the veteran's claim).

In addition, the Board notes that the May 2014 examiner determined that the Veteran's right knee scars were both 1cm and linear, were nontender, not painful, no unstable, not due to burns, and did not limit the Veteran's functions or result in disfigurement.  Therefore, they do not warrant a separate rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2013).  

ORDER

Entitlement to a rating in excess of 10 percent for a left thumb disability, to include residual scars, is denied.

Entitlement to a rating in excess of 10 percent prior to March 25, 2014, and a compensable rating beginning on March 25, 2014, for limitation of motion of the right knee, is denied.

Entitlement to a 20 percent rating for residuals of a meniscus injury to the right knee prior to March 25, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 10 percent for a right knee disability based on painful motion on flexion is denied.

Entitlement to a 10 percent rating for functional impairment of the right knee due to weakened movement, less movement than normal, and disturbance of locomotion, beginning on March 25, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

As noted above, in March 2009, the Veteran submitted a letter from his employer, who stated that the Veteran has had to leave work early, take breaks during the day,  and has had to call in sick due to the pain in his knee and thumb.  These statements indicates some interference with employment due to his service-connected disabilities.

Additionally, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

Accordingly, in light of the Veteran's allegations, and the recent decision in Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014), and after consideration of the Veteran's allegations regarding the impact of his right knee and right thumb on his disability picture, the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

3.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


